EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview 
with Mr. Glen Choi (Reg. No. 43546) on 06/22/2022. 
In the Claims:
Claims 29-32 have been cancelled.
REASONS FOR ALLOWANCE
	
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 


Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 13, 25, and 26.  

The features as recited in independent claim 1:“ obtain class of service data for one or more workloads to be executed by the compute device, wherein the class of service data is indicative of a capacity of one or more of the resources to be utilized in the execution of a corresponding workload; execute the one or more workloads; and manage an amount of traffic transmitted through the platform interconnect for at least one workload as a function of the class of service data of the at least one workload as the at least one workload is executed”,  when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

The features as recited in independent claim 13:“obtain class of service data for one or more workloads to be executed by the compute device, wherein the class of service data is indicative of a capacity of one or more resources to be utilized in the execution of a corresponding workload; execute the one or more workloads; and manage an amount of traffic transmitted through a platform interconnect for at least one workload as a function of the class of service data of the at least one workload as the at least one workload is executed, wherein the platform interconnect comprises an on-chip connection in an integrated circuit chip and wherein the integrated circuit chip includes the platform interconnect and the one or more resources”,  when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

The features as recited in independent claim 25:“ circuitry for obtaining class of service data for one or more workloads to be executed by the compute device, wherein the class of service data is indicative of a capacity of one or more resources to be utilized by one or more processors coupled to the one or more resources through a platform interconnect in the execution of a corresponding workload, wherein the platform interconnect comprises an on-chip connection in an integrated circuit chip and wherein the integrated circuit chip includes the platform interconnect, the one or more processors and the one or more resources; circuitry for executing the one or more workloads; and means for managing an amount of traffic transmitted through the platform interconnect for at least one workload as a function of the class of service data of the at least one workload as the one or more workloads are executed”,  when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

The features as recited in independent claim 26:“obtaining, by the compute device, class of service data for one or more workloads to be executed by the compute device, wherein the class of service data is indicative of a capacity of one or more resources to be utilized by one or more processors coupled to the resources through a platform interconnect in the execution of a corresponding workload and wherein the platform interconnect comprises an on-chip connection in an integrated circuit chip and wherein the integrated circuit chip includes the platform interconnect, the one or more processors and the one or more resources; executing, by the compute device, the one or more workloads; and managing, by the compute device, an amount of traffic transmitted through the platform interconnect for at least one workload as a function of the class of service data of the at least one workload as the one or more workloads are executed”,  when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”



Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/VAN H NGUYEN/
Primary Examiner, Art Unit 2199